Motion referred to the court that rendered the decision. Present — Nolan, P. J., Carswell, Sneed, Wenzel and MacCrate, JJ. Motion for reargument denied, with $10 costs. Motion for leave to appeal to the Court of Appeals denied. The case should be tried without further delay. Application to the Court of Appeals for leave to appeal to that court is not available to the defendants from the affirmance by this court of an order denying their motion for summary judgment. (Civ. Prac. Act, § 589, subd. 1.) Present — Nolan, P. J., Cars-well, Johnston, Adel and MacCrate, JJ. [See ante, p. 792.]